1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ANTWOINE BEALER,                               )   Case No.: 1:18-cv-01170-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER REGARDING PLAINTIFF’S
13          v.                                          MOTION FOR CLARIFICATION
                                                    )
14                                                  )   [ECF No. 4]
     KERN VALLEY STATE PRISON,
                                                    )
15                  Defendant.                      )
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Antwoine Bealer is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
19   § 1983.
20          On September 27, 2018, Plaintiff filed a motion for clarification indicating that he presently
21   has two other cases open regarding the same issue, i.e. 1:18-cv-01193-LJO-SKO, Antwoine Bealer v.
22   Kern Valley State Prison Classification Committee and 2:18-cv-02390-EFB PC, Antwoine Bealer v.
23   Kern Valley State Prison Classification Committee.
24          Plaintiff is advised that case number 2:18-cv-02390-EFB PC, Antwoine Bealer v. Kern Valley
25   State Prison Classification Committee, was closed on September 5, 2018, as it was transferred to this
26   Court and opened in 1:18-cv-01193-LJO-SKO, Antwoine Bealer v. Kern Valley State Prison
27   Classification Committee.
28

                                                        1
1             To the extent Plaintiff wishes to close case number 1:18-cv-01193-LJO-SKO, Antwoine Bealer

2    v. Kern Valley State Prison Classification Committee, he must file such request in that action.

3
4    IT IS SO ORDERED.

5    Dated:     October 2, 2018
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
